In an action for separation, defendant appeals from an order of the Supreme Court, Nassau County, entered December 6, 1973, which granted plaintiff’s motion, inter alia, to punish defendant for contempt of court for failure to comply with an order of temporary alimony. Order modified by striking therefrom all of the decretal paragraphs, except the seventh, which awarded plaintiff a counsel fee, and by adding thereto a provision directing that an immediate trial of the issues in the case take place in June, 1974, at which trial plaintiff may renew her application to punish for contempt. As so modified, order affirmed, without costs. A prompt trial is the means to resolve asserted inequities in an award of temporary alimony (Levene v. Levene, 41 A D 2d 530). At the trial the parties may adduce evidence of their respective financial circumstances and, on the basis of such evidence, the amount of permanent alimony, if any, can be determined. Hopkins, Acting P. J., MartusceHo, Gohalan, Brennan and Munder, JJ., concur.